Lawton, J.
(dissenting). I respectfully dissent. Applying the *937test set down by the Court of Appeals in Matter of Gray v Adduci (73 NY2d 741) for appellate review of administrative decisions such as this, I believe that the determination should be confirmed.
On January 18, 1985, petitioner, an 82-year-old woman, while a patient in a nursing home following her hospitalization for treatment of an ulcerated leg and a stroke, deeded to her two sons her home in exchange for two notes totaling $18,000. When the notes became due on October 15, 1985, and while still a patient at the nursing home, she forgave payment on the two notes as gifts to her children. At that time it was reasonable to infer that her only other assets, which consisted of savings of $22,000, had been substantially depleted by payment for her nine months’ confinement at the nursing home.
Under these facts, there is a rational basis for the Commissioner’s determination that petitioner had not rebutted the statutory presumption that the transfer was for the purpose of qualifying for assistance (see, Social Services Law § 366 [5] [a], [b] [2];. 18 NYCRR 360.8 [a], [b]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 182). There were presented competing inferences concerning the petitioner’s intent at the time of the forgiveness of the indebtedness and it is for the Commissioner, and not this court, to make the choice between these competing inferences (see, Matter of Rizzuto v Blum, 101 AD2d 699). (Article 78 proceeding transferred by amended order of Supreme Court, Erie County, Fallon, J.) Present — Callahan, J. P., Doerr, Denman, Balio and Lawton, JJ.